Petition Denied and Opinion filed December 18, 2007







Petition Denied and
Opinion filed December 18, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01010-CV
____________
 
IN RE JULIUS THOMPSON, Relator
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R A N D U M   O P I N I O N
On
November 30, 2007, relator Julius Thompson filed a petition for writ of
mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator requests that we direct the Honorable Eric Andell, visiting judge of
the 300th District Court, Brazoria County, Texas, to vacate (1) the court=s August 6, 2007 order that relator
submit to genetic testing and (2) the court=s October 30, 2007 order granting
real party in interest Texas Department of Family and Protective Services= motion for enforcement of the August
6 order.
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus and lift the order of this court, entered
December 3, 2007, staying the October 30 order.




 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed December 18, 2007.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.